Citation Nr: 1036076	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for a service-connected psychiatric disability, prior to April 
23, 2009.

2.  Entitlement to a disability rating in excess of 30 percent 
for a service-connected psychiatric disability, from April 23, 
2009.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran's active military service extended from October 1976 
to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to a disability rating in excess of 30 
percent for a service-connected psychiatric disability.  
Subsequently, a May 2010 rating decision granted an increased 
disability rating of 50 percent for the Veteran's service 
connection psychiatric disability effective from August 11, 2004, 
the date of claim for an increased rating, until April 23, 2009, 
when a 30 percent disability was again assigned.  Separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Based on the staged ratings assigned, the Board has 
recharacterized the Veteran's claim for an increased disability 
rating into two separate issues to cover the separate periods of 
time involved.  

The Veteran is service-connected for a psychiatric disability.  
The diagnosis of this disability has varied over the years and 
included:  paranoid schizophrenia, major depressive disorder, 
bipolar disorder, and attention deficit hyperactive disorder.  
Because of the various diagnoses of record, the Board has 
recharacterized the issue on appeal as simply a service-connected 
psychiatric disability.  See Clemons v. Shinseki, 23 Vet.App. 1, 
5 (2009).


FINDINGS OF FACT

1.  From August 2004 to the present the Veteran's service-
connected psychiatric disability has been manifested by: 
disturbance of mood as shown by alternating periods states of 
depression, anxiety, and mild mania; symptoms of attention 
deficit; the need for management of symptoms with medication; and 
a Global Assessment of Functioning Scale (GAF) score of 
predominantly 51 or better.

2.  At no period of time covered by this appeal has the Veteran's 
service-connected psychiatric disability alone caused more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  

3.  The Veteran is unemployed and in receipt of Social Security 
disability benefits primarily as a result of nonservice connected 
physical disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent 
for a service-connected psychiatric disability prior to April 23, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9432 (2009).

2.  The criteria for a 50 percent rating, and n more, for a 
service-connected psychiatric disability from April 23, 2009 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for her 
claim for an increased disability rating by a letter dated 
September 2004.  This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and notification of the laws regarding degrees of 
disability and effective dates.  An August 2008 letter provided 
notification which substantially complied with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated in a May 2010 rating decision.  

VA has obtained service treatment records, private medical 
treatment records, Social Security records, VA treatment records, 
VA examination reports, assisted the appellant in obtaining 
evidence, and afforded her the opportunity to present statements 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and she has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for psychiatric disabilities may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).  The Veteran is service-connected for a psychiatric 
disability.  The diagnosis of this disability has varied over the 
years and included:  paranoid schizophrenia, major depressive 
disorder, bipolar disorder, and attention deficit hyperactive 
disorder.  Because of the various diagnoses of record, the Board 
has recharacterized the issue on appeal in more general as simply 
a service-connected psychiatric disability.  Since all service-
connected disabilities are rated under the same rating criteria, 
the Veteran is not prejudiced by the recharacterization of the 
disability at issue.  See 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders.  

The Veteran seeks entitlement to a disability ratings for her 
service-connected psychiatric disability in excess of those 
presently assigned.  An April 1978 service department Medial 
Board Report established that the Veteran was diagnosed with 
paranoid schizophrenia during service.  She was separated because 
of this disability.  Service connection for a psychiatric 
disability, then diagnosed as paranoid schizophrenia was 
established at a 30 percent disability rating effective August 
1978, the date of separation from service.  An August 1997 rating 
decision continued the 30 percent disability rating for the 
Veteran's service-connected psychiatric disability.  However, 
based upon the diagnosis rendered in a June 1997 VA Compensation 
and Pension examination, the narrative diagnosis of the service-
connected psychiatric disability was changed to be major 
depression with possible psychotic features, formerly diagnosed 
as paranoid schizophrenia.  The Veteran's service-connected 
psychiatric disability was rated at a 30 percent from August 1978 
to August 2004.

In August 2004, the Veteran filed a claim for an increased 
disability rating for her service-connected psychiatric 
disability.  During the course of the appeal, a 50 percent 
disability rating was assigned effective from August 2004, the 
date of claim for an increased rating, to April 23, 2009.  
Subsequent to that date, her disability rating was set back at 30 
percent.  

Private medical treatment records dating from March to August 
2004 were obtained.  These records revealed treatment primarily 
for a variety of nonservice connected physical conditions such as 
arthritis and coronary artery disease.  These records also 
revealed the presence of some abnormal psychiatric symptoms such 
as noted in a March 2004 treatment record, along with the fact 
that the Veteran was regularly prescribed Xanax to treat her 
psychiatric symptoms.  

In October 2004 a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The examiner reviewed 
the medical evidence of record with emphasis on the service 
Medical Board report and the psychiatric findings contained 
therein.  The last prior VA psychiatric rating examination of the 
Veteran was conducted in June 1997.  She reported being treated 
for her psychiatric symptoms by her primary care physician with a 
combination of anti-depressants and Xanax since that time.  She 
also reported that she had not worked since that time; that she 
was receiving disability benefits from the Social Security 
Administration (SSA); and that she had recently begun being 
treated by a private psychiatrist.  She reported a suicide 
attempt in the last 4 months, but stated she was no longer 
suicidal.  She also reported a history of manic behavior which 
included uncontrolled spending resulting in a bankruptcy filing 
and that she recounted a recent diagnosis of bipolar disorder.  
Mental status examination revealed she was cooperative with 
adequate hygiene and appropriate dress.  Speech was dramatic in 
nature with some over emphasis on certain items.  Affect was 
mildly labile, irritable, and nearly tearful at times.  There was 
no impairment of thought process, looseness of association, or 
flight of idea.  Communication was circumstantial and somewhat 
disjointed.  There was no evidence of delusions, hallucinations, 
inappropriate behavior, suicidal ideation, or homicidal ideation.  
She was completely oriented, but she reported difficulty with 
recent memory since suffering a stroke in August 2003.  Testing 
did reveal concrete thinking with impairment of the ability of 
abstraction.  Depression was not noted; rather her mood 
manifested as mildly anxious.  The examiner indicated a diagnosis 
of bipolar disorder and assigned a Global Assessment of 
Functioning (GAF) score of 60.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF score of 51 to 60 is reflective of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, conflicts 
with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

An SSA decision dated July 1995 notes that the Veteran was 
granted disability benefits as being unable to work, effective 
March 1993.  Although this decision indicates that the Veteran 
has an affective disorder and a personality disorder, the primary 
disability resulting in her inability to work was noted to be a 
nonservice connected lumbar spine disability.  

Treatment records from a private psychologist dated in October 
and December 2004 concern initial evaluation sessions were 
conducted, resulting in competing diagnoses of major depressive 
disorder and bipolar disorder.  

An August 2005 letter from a private psychiatrist indicates that 
the Veteran was diagnosed with:  bipolar disorder without 
psychotic features; panic disorder with agoraphobia; generalized 
anxiety disorder; and obsessive compulsive disorder.  The 
psychiatrist stated that she required multiple prescription 
medications to treat her psychiatric symptoms.  The physician 
also indicated a long list of physical disabilities suffered by 
the Veteran including: hypertension, coronary artery disease, 
history of a myocardial infarction (heart attack; history of a 
cerebrovascular accident (stroke); migraine headaches; mitral 
valve prolapse; gastroesophageal reflux disease; and arthritis.  
The physician indicated that the Veteran was unemployable as a 
result of a combination of her service-connected psychiatric 
disabilities and her nonservice connected physical disabilities.  



A July 2005 treatment record from the private psychologist 
indicates a diagnosis of bipolar disorder and panic disorder.  A 
GAF score of 45 was assigned.  A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupation, or school functioning, (e.g., 
no friends, unable to keep a job).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

VA outpatient treatment records dated in 2008 reveal treatment 
for a variety of disabilities.  A June 2008 treatment note merely 
noted the presence of a "mood disorder" while primary treatment 
focused on a variety of physical ailments.  A September 2008 VA 
treatment record reveals that the Veteran was actively being 
treated with medication for bipolar disorder, anxiety, and 
depression.  Possible organic brain syndrome with forgetfulness 
as a result of a post-service stroke was also indicated as well 
as the need to rule out the presence of attention deficit 
hyperactive disorder (ADHD).  The medications prescribed included 
Ritalin, which is used to treat ADHD.  A GAF score of 54 was 
assigned.  

A December 2008 VA psychiatric outpatient treatment record 
indicates the diagnoses of ADHD and bipolar disorder being 
treated with medication.  A GAF score of 56 was assigned.  

In January 2009, another VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner conducted a full 
review of the Veteran's military, medical, and mental health 
history.  Mental status examination revealed the Veteran was 
hostile and not a reliable historian.  Her responses tended to be 
tangential and rambling.  She was not oriented for purpose; she 
misconstrued the examination as being for treatment purposes as 
opposed to being for evaluation purposes.  She became much more 
hostile and uncooperative upon leaning the true purpose of the 
examination.  Appearance and hygiene were appropriate.  Behavior 
was inappropriate, being hostile and argumentative.  Affect and 
mood revealed swings ranging from depressed to hyper and euphoric 
at times.  Communication was impaired with intermittent, 
illogical, irrelevant, obscure, and pressured speech being 
present at various times during the examination.  Impairment in 
attention and focus were also present.  She reported panic 
attacks with hallucinations during social situations.  
Suspiciousness and impaired thought processes were noted as were 
impaired judgment.  She presented at the examination with a 
caregiver whom she often relied upon to provide answers.  
Moderate memory impairment was reported but no suicidal or 
homicidal ideation was noted.  The diagnosis was severe bipolar 
disorder with intermittent psychotic features.  A GAF of 50 was 
assigned.  The examiner indicated that the Veteran was unable to 
be employed because of her mental illness.

An April 2009 VA psychiatric outpatient treatment record 
indicates that the Veteran was well groomed with good eye 
contact.  She was cooperative with normal speech and no abnormal 
behavior.  Mood was initially irritable but eventually euthymic 
with congruent affect.  She was alert and oriented with average 
intellectual functioning, and coherent logical thought.  Insight 
and judgment were fair and there was no evidence of 
hallucinations or delusions.  The treatment record clearly 
indicates that the Veteran was being treated with Adderall, which 
is a medication prescribed to treat ADHD and some mood disorders.  
The diagnosis was ADHD by history and bipolar disorder by 
history; the Veteran denied problems with mood or sleep.  While a 
history of the disorders is indicated, the active medication 
appears to indicate that the Veteran's ADHD and bipolar were 
controlled with medication.  A GAF score of 55 was assigned.  A 
VA mental health treatment record dated June 2009 reveals similar 
findings with the exception that a GAF score of 62 was assigned.  
A GAF score of 61 to 70 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  

VA treatment records dated into 2010 generally reveal follow-up 
treatment for physical disabilities, and that she continues to be 
prescribed medication to control her psychiatric symptoms.  

The Veteran's service-connected psychiatric disability is rated 
at a 50 percent disability rating for the period of time from 
August 2004 to April 23, 2009 and at a 30 percent disability 
rating subsequent to that point.  Under the general rating 
formula for mental disorders a 30 percent disability rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. Part 4, §4.130, 
Diagnostic Codes 9432.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. Id.



A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The evidence supports the assignment of a 50 percent disability 
rating for the Veteran's service-connected psychiatric disability 
for the entire period covered by the appeal; that is from August 
2004 to the present.  The evidence shows that the Veteran's 
psychiatric disability results in some disturbance of mood with 
variation and alternating states of depression, anxiety, and mild 
mania.  More recently, she has manifested symptoms of attention 
deficit.  The evidence of record establishes that she requires 
medication to manage and control her psychiatric symptoms.  While 
recent VA mental health treatment records show her to be 
reportedly symptom free with a GAF of as high as 62, a closer 
review of the totality of the evidence reveals that her 
psychiatric disability has stabilized with the need for 
management of symptoms with medication; and a Global Assessment 
of Functioning Scale (GAF) score of predominantly in the range of 
51 to 55 is indicated by the evidence of record.  This reflects 
moderate symptoms such as flat affect, circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, or 
occupation functioning, such as having few friends or conflicts 
with peers or co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  The recent medical evidence 
does not necessarily show permanent improvement of the Veteran's 
psychiatric disability, as opposed improvement maintained by 
strict medical management of the Veteran's psychiatric symptoms 
which may prove tenuous based upon the cyclical nature of the 
symptoms of record as demonstrated by the diagnoses of bipolar 
disorder and ADHD.  Based on this evidence, and resolving all 
doubt in the Veteran's favor, a 50 percent disability rating for 
the service-connected psychiatric disability is warranted for the 
entire period of time covered by the appeal.  A 50 percent rating 
is should be assigned effective from August 2004 to the present.  
38 C.F.R. Part 4, §4.130, Diagnostic Codes 9432.

The preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent for the Veteran's 
service-connected psychiatric disability.  The evidence of record 
does include a July 2005 treatment record from the private 
psychologist indicating a diagnosis of bipolar disorder and panic 
disorder with a GAF of 45.  This GAF score is reflective of 
serious psychiatric symptoms psychiatric including being "unable 
to keep a job."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  However, the actual symptoms noted 
were not all that different from the October 2004 VA Compensation 
and Pension examination or subsequent treatment records, all of 
which generally showed GAF scores in excess of 51 which are not 
indicative of unemployability.

The January 2009 VA Compensation and Pension also indicated very 
severe psychiatric symptoms including:  communication impairment 
with intermittent, illogical, irrelevant, obscure, and pressured 
speech; impairment in attention and focus; reported panic attacks 
with hallucinations; suspiciousness; impaired thought processes; 
impaired judgment; impaired memory; and heavy reliance on a 
caregiver.  A GAF of 50 was assigned, and the examiner indicated 
that the Veteran was unable to be employed because of her mental 
illness.  This would support the assignment of a 100 percent 
schedular rating.  However, close review of the examination 
report reveals that the Veteran originally thought that the 
examination was for treatment purposes.  Upon learning that the 
examination was for Compensation and Pension rating purpose she 
became hostile and uncooperative; she then reported and exhibited 
psychiatric symptoms which are completely unsupported and 
undocumented by any other mental health treatment record, or 
examination report, in the claims file.  Specifically, the 
symptoms noted on the January 2009 Compensation and Pension 
examination are completely out of proportion to those noted on 
treatment records dated immediately prior to the examination in 
2008, or subsequent to it in 2009.  Accordingly, there is little 
probative value of the findings and symptoms noted on this 
examination report.  

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).  

When all of the medical evidence is reviewed, the evidence shows 
that the Veteran's psychiatric disabilities are manifested by 
disturbance of mood as shown by alternating periods states of 
depression, anxiety, and mild mania; symptoms of attention 
deficit; the need for management of symptoms with medication; and 
a Global Assessment of Functioning Scale (GAF) score of 
predominantly in the range of 51 to 55.

The preponderance of the evidence is against the claim for a 
disability rating in excess of the presently assigned 50 percent 
rating for service-connected psychiatric disability ; there is no 
doubt to be resolved; and an increased rating is not warranted. 
38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Codes 
9432.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required. 
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected psychiatric disability.  Higher 
schedular evaluations are available upon a showing of additional 
symptomatology.  The schedular criteria for the rating of 
psychiatric disabilities under the general rating formula for 
mental disorders specifically contemplate occupational impairment 
to employment.  The evidence does not show any periods of 
hospitalization for the service-connected psychiatric disability 
and there is no credible evidence that service-connected 
psychiatric disability alone results in any interference with 
employment.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  The May 2005 RO rating decision 
specifically denied the Veteran's claim for TDIU.  She did not 
appeal that decision.  The evidence of record does show that the 
Veteran is receiving disability benefits from SSA because of her 
inability to work.  However, the SSA decision indicates that she 
was awarded these benefits primarily because of the presence of 
nonservice connected physical disabilities and not her service-
connected psychiatric disability.  The medical evidence of record 
confirms the presence of a large amount of severe nonservice 
connected physical disabilities.  Accordingly, consideration of 
TDIU pursuant to Rice is not warranted.  




ORDER

A disability rating in excess of 50 percent for a service-
connected psychiatric disability, for the period of time prior to 
April 23, 2009 is denied.

A disability rating of 50 percent and no more, is granted for the 
service-connected psychiatric disability, effective April 23, 
2009, subject to the law and regulations governing the payment of 
monetary awards.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


